Exhibit 17.2 FEDERATED MDT Tax Aware/All Cap Core Fund A portfolio of Federated MDT Series PROXY FOR THE MEETING OF SHAREHOLDERS TO BE HELD ON March 5, 2010 KNOW ALL PERSONS BY THESE PRESENTS that the undersigned shareholders of the Federated MDT Tax Aware/All Cap Core Fund (the "Fund"), a portfolio of Federated MDT Series(the "Trust"), hereby appoint Todd Zerega, Sarah Eddy, Joseph W. Kulbacki, Maureen Ferguson and Tara Raposa a or any one of them, with the power of substitution of each, to vote all shares of the Fund which the undersigned is entitled to vote at the Special Meeting of Shareholders (the “Special Meeting”) to be held on March 5, 2010 at 4000 Ericsson Drive, Warrendale, Pennsylvania, 15086-7561, at 2:00 p.m. (Eastern Time), and at any adjournment thereof. The attorneys named will vote the shares represented by this proxy in accordance with the choices made on this ballot. If this proxy is executed and returned in time and no choice is indicated as to an item, this proxy will be voted affirmatively on such matter. Discretionary authority is hereby conferred as to all other matters as may properly come before the Special Meeting or any adjournment thereof. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES OF THE FEDERATED MDT SERIES. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED BY THE UNDERSIGNED SHAREHOLDER. IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED “FOR” THE PROPOSAL. For shareholders of the Federated MDT Tax Aware/All Cap Core Fund, to approve or disapprove a proposed Agreement and Plan of Reorganization pursuant to which Federated MDT All Cap Core Fund would acquire the assets of the Federated MDT Tax Aware/All Cap Core Fund in exchange for Class A Shares, Class C Shares and Institutional Shares of the Federated MDT All Cap Core Fund to be distributed pro rata by the Federated MDT Tax Aware/All Cap Core Fund to shareholders of its Class A Shares, Class C Shares and Institutional Shares, respectively, in complete liquidation and dissolution/termination of the Federated MD Tax Aware/All Cap Core Fund. FOR[] AGAINST[] ABSTAIN[] YOUR VOTE IS IMPORTANT Please complete, sign and return this card as soon as possible. Dated Signature Please sign this proxy exactly as your name appears on the books of the Trust. Joint owners should each sign personally. Trustees and other fiduciaries should indicate the capacity in which they sign, and where more than one name appears, a majority must sign. If a corporation, this signature should be that of an authorized officer who should state his or her title. YOU MAY ALSO VOTE YOUR SHARES BY TOUCHTONE PHONE BY CALLING OR THROUGH THE INTERNET AT
